DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0113846, on September 7, 2020.

Response to Amendments and Arguments
The present Office action is in response to Applicant’s amendment/request for reconsideration submitted on August 1, 2022, hereinafter “Reply”, after non-final rejection of May 10, 2022, hereinafter “Non-Final Rejection”.  In the Reply, claims 1, 3-4, 9, and 11-12 were amended, claims 2, 5, 10, and 13 were cancelled, and no claims were added.  In the examiner’s amendment below, the abstract and claims 4, 9, and 12 are amended.  Claims 1, 3-4, 6-9, 11-12, and 14-16 remain pending in the application.
The Reply has been fully considered, with the examiner’s response set forth below.
1)	In view of the amendments to the specification, the objections to the specification are withdrawn. 
2)	In view of the amendments to the claims, the objections to the claims are withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner’s amendment includes amendments to the abstract and the claims.  The amendments to the abstract and the claims were discussed in an interview with Applicant’s representative, Dennis O'Connor (Attorney of Record), on August 22, 2022, and authorized by Applicant on August 22, 2022.

Amendment to the Abstract
Please amend the abstract as followed.

ABSTRACT
Embodiments of the present disclosure relate to a memory system and an operating method thereof. According to the embodiments of the present disclosure, the memory system may, when setting a firmware as a target firmware, generate a plurality of test commands to test the target firmware, test the target firmware by processing the plurality of test commands, and randomly generate [[the]] logical block address [[LBA]] (LBA) values corresponding to each of the plurality of test commands based on a seed value corresponding to each of the plurality of test commands.

Amendment to the Claims
Please amend the claims as followed.

4. (Currently amended) 	The memory system of claim 1, wherein the memory controller randomly generates the logical block address value corresponding to the test command generated as [[an]] the Nth test command among the plurality of test commands based on the target clock, where N is a natural number of 2 or more.

9. (Currently amended) 	A method of operating a memory system, including a memory device, the method comprising: 
generating, when a firmware for controlling the memory device is set as a target firmware, a plurality of test commands to test the target firmware; and 
testing the target firmware by processing the plurality of test commands, 
wherein a logical block address value corresponding to each of the plurality of test commands is randomly generated based on a seed value corresponding to each of the plurality of test commands, 
wherein the logical block address value corresponding to [[the]] a first generated test command among the plurality of test commands is randomly generated based on a target clock of the memory device, and 
wherein the logical block address value corresponding to [[the]] a test command generated as an Nth test command among the plurality of test commands is randomly generated by using a value of a watchdog timer at a time when an (N-1)th test command 

12. (Currently amended) 	The method of claim 9, wherein [[a]] the logical block address value corresponding to the test command generated as [[an]] the Nth test command among the plurality of test commands is randomly generated based on the target clock, where N is a natural number of 2 or more.

The Examiner's statement of reasons for allowance is as followed.

Independent claim 1 recites:
A memory system comprising: 
a memory device; and 
a memory controller for communicating with the memory device and executing a firmware to control the memory device, 
wherein the memory controller: 
generates, when the firmware is set to a target firmware, a plurality of test commands to test the target firmware, 
tests the target firmware by processing the plurality of test commands, 
randomly generates a logical block address value corresponding to each of the plurality of test commands based on a seed value corresponding to each of the plurality of test commands, 
randomly generates the logical block address value corresponding to a first generated test command among the plurality of test commands based on a target clock, and 
randomly generates the logical block address value corresponding to a test command generated as an Nth test command among the plurality of test commands based on a value of a watchdog timer at a time when an (N-1)th test command among the plurality of test commands is generated, where N is a natural number of 2 or more.

When considering independent claim 1 as a whole, the prior art of record does not teach the limitations:   A memory system comprising: a memory device; and a memory controller for communicating with the memory device and executing a firmware to control the memory device, wherein the memory controller: generates, when the firmware is set to a target firmware, a plurality of test commands to test the target firmware, tests the target firmware by processing the plurality of test commands, randomly generates a logical block address value corresponding to each of the plurality of test commands based on a seed value corresponding to each of the plurality of test commands, randomly generates the logical block address value corresponding to a first generated test command among the plurality of test commands based on a target clock, and randomly generates the logical block address value corresponding to a test command generated as an Nth test command among the plurality of test commands based on a value of a watchdog timer at a time when an (N-1)th test command among the plurality of test commands is generated, where N is a natural number of 2 or more.

Therefore, in the context of independent claim 1 as a whole, the prior art of record does not teach the claimed subject matter.  Thus, the subject matter of the independent claim 1 is allowable.

Furthermore, when considering independent claim 9, independent claim 9 is allowable on substantially the same rationale as that in independent claim 1 above.

Corresponding dependent claims depend directly or indirectly from the allowable independent claims and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sharon et al. (US 2019/0179543 A1) discloses apparatuses, systems, methods, and computer program products are disclosed for seed generation. An apparatus includes a memory element. An apparatus includes a scrambler component. A scrambler component includes a random seed generation circuit that generates a random seed. A scrambler component includes a deterministic seed generation circuit that generates a deterministic seed based on a physical address of a memory element for storing data. A scrambler component includes a computation circuit that forms a computed seed based on a random seed and a deterministic seed. Data is scrambled using a computed seed before data is stored.
Take et al. (US 2015/0248246 A1) discloses, in semiconductor devices with nonvolatile memory modules embedded therein, a technology is provided which facilitates evaluation of the nonvolatile memory characteristics. An MCU includes a CPU, a flash memory, and an FPCC that controls write or erase operations to the flash memory. The FPCC executes a program used to perform write or other operations to the flash memory, thereby performing write or other operations to the flash memory in accordance with a command issued by the CPU. In the MCU, the FCU is configured to execute test firmware to evaluate the flash memory. In addition, a RAM can be used by both the CPU and FCU.
Montero et al. (US 2021/0034355 A1) discloses methods, systems, and computer programs for receiving, by an embedded controller (EC), an EC firmware update from a central processing unit (CPU); storing the EC firmware update into a buffer region of a flash memory medium via a first bus, the first bus communicatively coupling the EC and the flash memory medium; verifying the EC firmware update stored in the buffer region of the flash memory medium; and in response to verifying the EC firmware update: storing the verified EC firmware update into a primary region of the flash memory medium; and loading the verified EC firmware update from the primary region into an EC memory medium of the EC via the first bus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568. The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.B.V./Patent Examiner, Art Unit 2136

/NANCI N WONG/Primary Examiner, Art Unit 2136